

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE TRANSFERRED,
SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.


CONVERSION SERVICES INTERNATIONAL, INC.


COMMON STOCK PURCHASE WARRANT


April 27, 2007


THIS COMMON STOCK PURCHASE WARRANT (this “Warrant”) of Conversion Services
International, Inc., a corporation duly organized and validly existing under the
laws of the State of Delaware (the “Company”), is issued to the Holder (as
defined below).


FOR VALUE RECEIVED, the Company hereby certifies that the registered holder
hereof and its successors and assigns, TAG Virgin Islands, Inc., as agent (the
“Holder”) is entitled to purchase from the Company 833,333 duly authorized,
validly issued, fully paid and nonassessable shares of common stock of the
Company, par value $0.001 per share (the “Common Stock”), at a purchase price
per share equal to $0.33, as may be adjusted pursuant to the anti-dilution
provisions set forth herein (the “Warrant Price”). The person or entity in whose
name this Warrant (or one or more predecessor Warrants) is registered on the
records of the Company regarding registration and transfers of the Warrant (the
“Warrant Register”) is the owner and holder thereof for all purposes, except as
described in Section 11 hereof.


1. Vesting of Warrant. This Warrant shall vest and become exercisable as of the
date hereof.


2.  Expiration of Warrant. This Warrant shall expire on April 27, 2012 (the
“Expiration Date”).


3.  Exercise of Warrant. This Warrant shall be exercisable pursuant to the terms
of Section 1 and this Section 3 hereof.


3.1 Manner of Exercise. This Warrant may only be exercised by the Holder hereof,
in accordance with the terms and conditions hereof, in whole or in part with
respect to any portion of the Warrant, into shares of Common Stock, during
normal business hours on any day other than a Saturday or a Sunday or a day on
which commercial banking institutions in New York, New York are authorized by
law to be closed (a “Business Day”) on or prior to the Expiration Date with
respect to such portion of the Warrant, by surrender of this Warrant to the
Company at its office maintained pursuant to Section 11.2(a) hereof, accompanied
by an exercise notice in substantially the form attached to this Warrant as
Exhibit A (or a reasonable facsimile thereof) duly executed by the Holder,
together with the payment of the Warrant Price. Anything to the contrary not
withstanding, at any time that a Registration Statement under the Securities Act
of 1933 (the “Act”) covering the shares issuable upon exercise of this Warrant
is not effective, the Holder shall have the right, at his election exercised in
his sole discretion, to exercise the Warrant, in whole or in part, and, in lieu
of making the cash payment otherwise contemplated to be made to the Company upon
such exercise in payment of the Exercise Price, elect instead to receive upon
such exercise the "Net Number" of shares of Common Stock determined according to
the following formula (a "Cashless Exercise"):
 
 
 

--------------------------------------------------------------------------------

 
 
 
Net Number = (A x B) - (A x C)       
             B
 
For purposes of the foregoing formula:


A = the total number of shares with respect to which this Warrant is then being
exercised.
 
B = the Closing Sale Price of the Common Stock on the trading day immediately
preceding the date of the Exercise Notice.
 
C = the Warrant Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.


3.2   When Exercise Effective. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the Business
Day on which this Warrant shall have been surrendered to the Company as provided
in Section 3.1 hereof, and, at such time, the corporation, association,
partnership, organization, business, individual, government or political
subdivision thereof or a governmental agency (a “Person” or the “Persons”) in
whose name or names any certificate or certificates for shares of Common Stock
shall be issuable upon exercise as provided in Section 3.3 hereof shall be
deemed to have become the holder or holders of record thereof.


3.3   Delivery of Stock Certificates. As soon as practicable after each exercise
of this Warrant, in whole or in part, and in any event within 15 Business Days
thereafter, the Company at its expense (including the payment by it of any
applicable issue taxes) will cause to be issued in the name of and delivered to
the Holder hereof or, subject to Section 10 hereof, as the Holder (upon payment
by the Holder of any applicable transfer taxes) may direct:


(a) a certificate or certificates (with appropriate restrictive legends, as
applicable) for the number of duly authorized, validly issued, fully paid and
nonassessable shares of Common Stock to which the Holder shall be entitled upon
exercise plus, in lieu of any fractional share to which the Holder would
otherwise be entitled, all issuances of Common Stock shall be rounded up to the
nearest whole share.
 
 
2

--------------------------------------------------------------------------------

 


(b) in case exercise is in part only, a new Warrant of like tenor, dated the
date hereof and calling in the aggregate on the face thereof for the number of
shares of Common Stock equal to the number of shares called for on the face of
this Warrant minus the number of shares designated by the Holder upon exercise
as provided in Section 3.1 hereof (without giving effect to any adjustment
thereof).


3.4  Company to Reaffirm Obligations. The Company will, at the time of each
exercise of this Warrant, upon the written request of the Holder hereof,
acknowledge in writing its continuing obligation to afford to the Holder all
rights (including without limitation any rights to registration of the shares of
Common Stock issued upon exercise) to which the Holder shall continue to be
entitled after exercise in accordance with the terms of this Warrant; provided,
however, that if the Holder shall fail to make a request, the failure shall not
affect the continuing obligation of the Company to afford the rights to such
Holder.


4.  Adjustment of Common Stock Issuable Upon Exercise. The Warrant Price shall
be subject to be adjusted and re-adjusted from time to time as provided in this
Section 4 and, as so adjusted or re-adjusted, shall remain in effect until a
further adjustment or re-adjustment thereof is required by this Section 4:


4.1   Stock Dividends; Stock Splits. In case the Company at any time or from
time to time after the date hereof shall declare or pay any dividend or
otherwise make a distribution or distributions on the Common Stock payable in
Common Stock, or shall effect a subdivision of the outstanding shares of Common
Stock into a greater number of shares of Common Stock (by reclassification or
otherwise than by payment of a dividend in Common Stock), then, and in each
case, subject to Section 4.3 hereof, the Warrant Price shall be reduced,
concurrently with the dividend or subdivision, to a price determined by
multiplying the Warrant Price by a fraction:


(a) the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to the dividend or subdivision; and


(b) the denominator of which shall be the number of shares of Common Stock
outstanding immediately after the dividend or subdivision.


   Additional shares of Common Stock shall be deemed to have been issued and to
be outstanding (a) in the case of any dividend, immediately after the close of
business on the record date for the determination of holders of any class of
securities entitled to receive the dividend, or (b) in the case of any
subdivision, at the close of business on the day immediately prior to the day
upon which the corporate action becomes effective. Additional shares of Common
Stock deemed to have been issued pursuant to this Section 4.1 shall be deemed to
have been issued for no consideration.
 
 
3

--------------------------------------------------------------------------------

 


4.2 Subscription Offerings. In case the Company shall issue to stockholders or
otherwise rights, options, or warrants entitling the holders thereof to
subscribe for or purchase Common Stock (or securities convertible into or
exchangeable for Common Stock) at a price per share (or having a conversion
price per share, in the case of a security convertible into or exchangeable for
Common Stock) less than the lower of the then Exercise Price or the Current
Market Price per share (as defined in Paragraph 4.4 below) on the record date
for the determination of stockholders entitled to receive such rights, or
otherwise on the granting date, as the case may be, then in each such case the
Exercise Price shall be adjusted by multiplying the Exercise Price in effect
immediately prior to such record or granting date, as the case may be, by a
fraction, of which the numerator shall be the number of shares of Common Stock
outstanding on such record or granting date plus the number of shares of Common
Stock which the aggregate offering price of the total number of shares of Common
Stock so to be offered (or the aggregate initial conversion price of the
convertible securities so to be offered) would purchase at such Exercise Price
or Current Market Price, as the case may be, and of which the denominator shall
be the number of shares of Common Stock outstanding on such record or granting
date plus the number of additional shares of Common Stock to be offered for
subscription or purchase (or into which the convertible or exchangeable
securities so to be offered are initially convertible or exchangeable). Such
adjustment shall become effective at the close of business on such record date
or granting date, as the case may be; provided, however, that, to the extent the
shares of Common Stock (or securities convertible into or exchangeable for
shares of Common Stock) are not delivered, the Exercise Price shall be
readjusted after the expiration of such rights, options, or warrants (but only
to the extent that the B Warrants are not exercised after such expiration), to
the Exercise Price which would then be in effect had the adjustments made upon
the issuance of such rights or warrants been made upon the basis of delivery of
only the number of shares of Common Stock (or securities convertible into or
exchangeable for shares of Common Stock) actually issued. In case any
subscription price may be paid in a consideration part or all of which shall be
in a form other than cash, the value of such consideration shall be as
determined in good faith by the Company's Board of Directors. Shares of Common
Stock owned by or held for the account of the Company or any majority-owned
subsidiary shall not be deemed outstanding for the purpose of any such
computation.


4.3 Other Rights to Acquire Common Stock. In case the Company shall distribute
to all holders of its Common Stock evidences of its indebtedness or assets
(excluding cash dividends or distributions paid from retained earnings of Maker)
or rights or warrants to subscribe or purchase Common stock (excluding those
referred to in Paragraph 4.2 above), then in each such case the Exercise Price
shall be adjusted so that the same shall equal the price determined by
multiplying the Exercise Price in effect immediately prior to the date of such
distribution by a fraction of which the numerator shall be the Current Market
Price per share (as defined in Paragraph 4.4 below) of the Common Stock on the
Record Date mentioned below less the then fair market value (as determined in
good faith by the Board of Directors of the Company) of the portion of the
assets or evidences of indebtedness so distributed or of such rights or warrants
applicable to one share of Common Stock, and the denominator shall be the
Current Market Price per share of the Common Stock. Such adjustment shall become
effective immediately after the Record Date for the determination of
shareholders entitled to receive such distribution.
 
 
4

--------------------------------------------------------------------------------

 


4.4  Current Market Price. For the purpose of any computation under Paragraph
4.2 and 3 of this Section 4, the Current Market Price per share of Common Stock
on any date shall be deemed to be the average of the daily closing prices for
the 30 consecutive trading days commencing 45 trading days before such date. The
closing price for each day shall be the last reported sales price regular way
or, in case no such reported sale takes place on such day, the closing bid price
regular way, in either case on the principal national securities exchange on
which the Common Stock is listed or admitted to trading or, if the Common Stock
is not listed or admitted to trading on any national securities exchange, the
highest reported bid price as furnished by the National Association of
Securities Dealers, Inc. through NASDAQ or similar organization if NASDAQ is no
longer reporting such information, or by the Pink Sheets, LLC or similar
organization if the Common Stock is not then quoted on an inter-dealer quotation
system. If on any such date the Common Stock is not quoted by any such
organization, the fair value of the Common Stock on such date, as determined in
good faith by the Company's Board of Directors, shall be used.


4.5  Adjustments for Combinations. In case the outstanding shares of Common
Stock shall be combined or consolidated, by reclassification or otherwise, into
a lesser number of shares of Common Stock, the Warrant Price in effect
immediately prior to the combination or consolidation shall, concurrently with
the effectiveness of such combination or consolidation, be proportionately
increased. Adjustment under this Section 4.5 shall become effective at the close
of business on the day immediately prior to the day upon which the corporate
action becomes effective.


4.6   Minimum Adjustment of Warrant Price. If the amount of any adjustment of
the Warrant Price required pursuant to this Section 4 would be less than one
percent (1%) of the Warrant Price in effect at the time of the adjustment is
otherwise so required to be made, the amount shall be carried forward and
adjustment with respect thereto made at the time of and together with any
subsequent adjustment which, together with the amount and any other amount or
amounts so carried forward, shall aggregate at least one percent (1%) of the
Warrant Price.


5.  Adjustments for Consolidation, Merger, Sale of Assets or Reorganization. In
case the Company after the date hereof (a) shall consolidate with or merge into
any other Person and shall not be the continuing or surviving corporation
following the consolidation or merger, or (b) shall permit any other Person to
consolidate with or merge into the Company and the Company shall be the
continuing or surviving Person but, in connection with the consolidation or
merger, the Common Stock shall be changed into or exchanged for stock or other
securities of any other Person or cash or any other property, or (c) shall
transfer all or substantially all of its properties or assets to any other
Person, or (d) shall effect a capital reorganization or reclassification of the
Common Stock, then, and in the case of each such transaction, proper provision
shall be made so that, upon the basis and the terms and in the manner provided
in this Warrant, the Holder, upon the exercise hereof at any time after the
consummation of the transaction, shall be entitled to receive (at the aggregate
Warrant Price in effect at the time of such consummation for all Common Stock
issuable upon exercise immediately prior to the consummation), in lieu of the
Common Stock issuable upon exercise prior to the consummation, the greatest
amount of securities, cash or other property to which the Holder would actually
have been entitled as a stockholder upon such consummation if the Holder had
exercised the rights represented by this Warrant immediately prior thereto,
subject to adjustments (subsequent to the consummation) as nearly equivalent as
possible to the adjustments provided for in Sections 4 and 5 hereof.
 
 
5

--------------------------------------------------------------------------------

 


6.  No Dilution or Impairment.


6.1  The Company will not, by amendment of its certificate of incorporation or
through any consolidation, merger, reorganization, transfer of assets,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all of the
terms and in the taking of all actions necessary or appropriate in order to
protect the rights of the Holder. Without limiting the generality of the
foregoing, the Company (a) will not permit the par value of any shares of Common
Stock receivable upon the exercise of this Warrant to exceed the amount payable
therefor upon exercise, (b) will take all actions necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock on the exercise of the Warrant and (c) will
not take any action which results in any adjustment of the Warrant Price if the
total number of shares of Common Stock issuable after the action upon the
exercise of the Warrant would exceed the total number of shares of Common Stock
then authorized by the Company's certificate of incorporation and available for
the purpose of issuance upon exercise.


6.2  The Company acknowledges that its obligation to issue shares of Common
Stock issuable upon exercise of this Warrant is binding upon it and enforceable
regardless of the dilution that such issuance may have on the ownership
interests of other stockholders.


7.  Chief Financial Officer’s Report as to Adjustments. In the case of any
adjustment or re-adjustment in the shares of Common Stock issuable upon the
exercise of this Warrant, the Company at its expense will promptly compute the
adjustment or re-adjustment in accordance with the terms of this Warrant and
cause its Chief Financial Officer to certify the computation (other than any
computation of the fair value of property as determined in good faith by the
Board of Directors of the Company) and prepare a report setting forth the
adjustment or re-adjustment and showing in reasonable detail the method of
calculation thereof and the facts upon which the adjustment or re-adjustment is
based, including a statement of (a) the number of shares of Common Stock
outstanding or deemed to be outstanding and (b) the Warrant Price in effect
immediately prior to the deemed issuance or sale and as adjusted and re-adjusted
(if required by Section 4 hereof) on account thereof. The Company will forthwith
mail a copy of each report to each holder of a Warrant and will, upon the
written request at any time of any holder of a Warrant, furnish to the holder a
like report setting forth the Warrant Price at the time in effect and showing in
reasonable detail how it was calculated. The Company will also keep copies of
all reports at its office maintained pursuant to Section 11.2(a) hereof and will
cause them to be available for inspection at the office during normal business
hours upon reasonable notice by any holder of a Warrant or any prospective
purchaser of a Warrant designated by the holder thereof.
 
 
6

--------------------------------------------------------------------------------

 


8. Reservation of Shares. The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, free from
all taxes, liens and charges with respect to the issue thereof and not be
subject to preemptive rights or other similar rights of stockholders of the
Company, solely for the purpose of effecting the exercise of this Warrant, such
number of its shares of Common Stock as shall from time to time be sufficient to
effect the exercise thereof, and if at any time the number of authorized but
unissued shares of Common Stock shall not be sufficient to effect the exercise
of this Warrant, in addition to such other remedies as shall be available to
Holder, the Company will take such corporate action as may, in the opinion of
its counsel, be necessary to increase the number of authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes, including without limitation, using its best efforts to obtain the
requisite stockholder approval necessary to increase the number of authorized
shares of the Company’s Common Stock. All shares of Common Stock issuable upon
exercise of the Warrant shall be duly authorized and, when issued upon exercise,
shall be validly issued and, in the case of shares, fully paid and
nonassessable.


9. Listing. The Company shall at all times comply in all respects with the
Company’s reporting, filing and other obligations under the by-laws or rules of
the upon each national securities exchange or automated quotation system upon
which shares of Common Stock are then listed and shall list the shares issuable
upon the exercise of this Warrant on such national securities exchange.


10.  Restrictions on Transfer.


10.1  Restrictive Legends. This Warrant and each Warrant issued upon transfer or
in substitution for this Warrant pursuant to Section 11, each certificate for
Common Stock issued upon the exercise of any Warrant and each certificate issued
upon the transfer of any such Common Stock shall be transferable only upon
satisfaction of the conditions specified in this Section 10. Each of the
foregoing securities shall be stamped or otherwise imprinted with a legend
reflecting the restrictions on transfer set forth in this Section 10 and any
restrictions required under the Act.


10.2 Notice of Proposed Transfer; Opinion of Counsel. Prior to any transfer of
any securities that are not registered under an effective registration statement
under the Act (“Restricted Securities”), the Holder will give written notice to
the Company of the Holder's intention to affect a transfer and to comply in all
other respects with this Section 10.2. Each notice (a) shall describe the manner
and circumstances of the proposed transfer, and (b) shall designate counsel for
the Holder giving the notice (who may be in-house counsel for the Holder). The
Holder giving notice will submit a copy thereof to the counsel designated in the
notice. The following provisions shall then apply:
 
 
7

--------------------------------------------------------------------------------

 


(i) If in the opinion of counsel for the Holder reasonably satisfactory to the
Company the proposed transfer (i.e. private sale of Restricted Securities) may
be effected without registration of Restricted Securities under the Act (which
opinion shall state the basis of the legal conclusions reached therein), the
Holder shall thereupon be entitled to transfer the Restricted Securities in
accordance with the terms of the notice delivered by the Holder to the Company.
Each certificate representing the Restricted Securities issued upon or in
connection with any transfer shall bear the restrictive legends required by
Section 10.1 hereof.


(ii) If the opinion called for in (i) above is not delivered, the Holder shall
not be entitled to transfer the Restricted Securities until either (x) receipt
by the Company of a further notice from such Holder pursuant to the foregoing
provisions of this Section 10.2 and fulfillment of the provisions of clause (i)
above, or (y) such Restricted Securities have been effectively registered under
the Act.
 
   10.3  Termination of Restrictions. The restrictions imposed by this Section
10 upon the transferability of Restricted Securities shall cease and terminate
as to any particular Restricted Securities: (a) which Restricted Securities
shall have been effectively registered under the Act, or (b) when, in the
opinions of both counsel for the holder thereof and counsel for the Company,
which opinion shall not be unreasonably withheld, such restrictions are no
longer required in order to insure compliance with the Act or this Section 10.
Whenever such restrictions shall cease and terminate as to any Restricted
Securities, the Holder thereof shall be entitled to receive from the Company,
without expense (other than applicable transfer taxes, if any), new securities
of like tenor not bearing the applicable legends required by Section 10.1
hereof.


11.  Ownership, Transfer and Substitution of Warrant.


   11.1  Ownership of Warrant. The Company may treat the person in whose name
this Warrant is registered to in the Warrant Register maintained pursuant to
Section 11.2(a) hereof as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, except that, if and when any Warrant
is properly assigned by a notice in substantially the form attached to this
Warrant as Exhibit B (or a reasonable facsimile thereof) duly executed by the
Holder in blank, the Company shall treat the bearer thereof as the owner of such
Warrant for all purposes, notwithstanding any notice to the contrary. Subject to
Section 10 hereof, this Warrant, if properly assigned, may be exercised by a new
holder without a new Warrant first having been issued.


11.2  Office; Transfer and Exchange of Warrant.


(a) The Company will maintain an office (which may be an agency maintained at a
bank) at 100 Eagle Rock Avenue, East Hanover, New Jersey 07936 (until the
Company notifies the Holder of any change of location of the office) where
notices, presentations and demands in respect of this Warrant may be made upon
it.
 
 
8

--------------------------------------------------------------------------------

 


(b) The Company shall cause to be kept at its office maintained pursuant to
Section 11.2(a) hereof a Warrant Register for the registration and transfer of
the Warrant. The names and addresses of holders of the Warrant, the transfers
thereof and the names and addresses of transferees of the Warrant shall be
registered in such Warrant Register. The Person in whose name any Warrant shall
be so registered shall be deemed and treated as the owner and holder thereof for
all purposes of this Warrant, and the Company shall not be affected by any
notice or knowledge to the contrary.


(c) Upon the surrender of this Warrant, properly endorsed, for registration of
transfer or for exchange at the office of the Company maintained pursuant to
Section 11.2(a) hereof, the Company at its expense will (subject to compliance
with Section 10 hereof, if applicable) execute and deliver to or upon the order
of the Holder thereof a new Warrant of like tenor, in the name of such holder or
as such holder (upon payment by such holder of any applicable transfer taxes)
may direct, calling in the aggregate on the face thereof for the number of
shares of Common Stock called for on the face of the Warrant so surrendered.


11.3  Replacement of Warrant. Upon receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of the Warrant and,
in the case of any such loss, theft or destruction of the Warrant, upon delivery
of indemnity reasonably satisfactory to the Company in form and amount or, in
the case of any mutilation, upon surrender of the Warrant for cancellation at
the office of the Company maintained pursuant to Section 11.2(a) hereof, the
Company at its expense will execute and deliver, in lieu thereof, a new Warrant
of like tenor and dated the date hereof.


12.  No Rights or Liabilities as Stockholder. Except as may otherwise be
provided herein, no Holder shall be entitled to vote or receive dividends or be
deemed the holder of any shares of Common Stock or any other securities of the
Company which may at any time be issuable on the exercise hereof for any
purpose, nor shall anything contained herein be construed to confer upon the
Holder, as such, any of the rights of a stockholder of the Company or any right
to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until the Warrant shall have been
exercised and the shares of Common Stock purchasable upon the exercise hereof
shall have become deliverable, as provided herein. The Holder will not be
entitled to share in the assets of the Company in the event of liquidation,
dissolution or the winding up of the Company.


13.  Notices. Any notice or other communication in connection with this Warrant
shall be deemed to be given if in writing (or in the form of a facsimile)
addressed as hereinafter provided and actually delivered at such address: (a) if
to any Holder, at the registered address of such holder as set forth in the
Warrant Register kept at the office of the Company maintained pursuant to
Section 11.2(a) hereof, or (b) if to the Company, to the attention of its Chief
Financial Officer at its office maintained pursuant to Section 11.2(a) hereof;
provided, however, that the exercise of any Warrant shall be effective in the
manner provided in Section 3 hereof.
 
 
9

--------------------------------------------------------------------------------

 


14. Payment of Taxes. The Company will pay all documentary stamp taxes
attributable to the issuance of shares of Common Stock underlying this Warrant
upon exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the registration of any certificate for shares of Common Stock underlying
this Warrant in a name other that of the Holder. The Holder is responsible for
all other tax liability that may arise as a result of holding or transferring
this Warrant or receiving shares of Common Stock underlying this Warrant upon
exercise hereof.


15. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon thirty (30) days notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholders services business shall be successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.


16. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought. This Warrant shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware. The section headings in this
Warrant are for purposes of convenience only and shall not constitute a part
hereof.



 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Common Stock Purchase Warrant to
be duly executed as of the date first above written.

        CONVERSION SERVICES INTERNATIONAL, INC.  
   
   
    By:   /s/ Scott Newman  

--------------------------------------------------------------------------------

Name:  Scott Newman
Title:  President and Chief Executive Officer
 


 
11

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF EXERCISE NOTICE


[To be executed only upon conversion of Warrant]


To CONVERSION SERVICES INTERNATIONAL, INC.:


The undersigned registered holder of the within Warrant hereby irrevocably
exercises the Warrant pursuant to Section 3.1 of the Warrant with respect to
__________(1) shares of the Common Stock, at an exercise price per share of
Common Stock of $____, which the holder would be entitled to receive upon the
cash exercise hereof, and requests that the certificates for the shares be
issued in the name of, and delivered to, whose address is:
 
Dated: _______________ 



________________________________________
Print or Type Name


_______________________________________
(Signature must conform in all respects to name of holder as
specified on the face of Warrant)


________________________________________
(Street Address)
 
________________________________________
(City) (State) (Zip Code)
 

--------------------------------------------------------------------------------

(1) Insert here the number of shares called for on the face of this Warrant (or,
in the case of a partial exercise, the portion thereof as to which this Warrant
is being exercised), in either case without making any adjustment of shares of
Common Stock or any other stock or other securities or property or cash which,
pursuant to the adjustment provisions of this Warrant, may be delivered upon
exercise. In the case of a partial exercise, a new Warrant or Warrants will be
issued and delivered, representing the unconverted portion of the Warrant, to
the holder surrendering the Warrant.

 
12

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF ASSIGNMENT


[To be executed only upon transfer of Warrant]


For value received, the undersigned registered holder of the within Warrant
hereby sells, assigns and transfers unto _____________________ the right
represented by the Warrant to purchase __________(1) shares of Common Stock of
CONVERSION SERVICES INTERNATIONAL, INC. to which the Warrant relates, and
appoints _____________________ Attorney to make such transfer on the books of
CONVERSION SERVICES INTERNATIONAL, INC. maintained for the purpose, with full
power of substitution in the premises.




Dated:                ________________________________________
(Signature must conform in all respects
to name of holder as specified on the
face of Warrant)


________________________________________
(Street Address)


________________________________________
(City) (State) (Zip Code)


Signed in the presence of:


________________________________________
(Signature of Transferee)


________________________________________
(Street Address)


________________________________________
(City) (State) (Zip Code)
 
Signed in the presence of:



--------------------------------------------------------------------------------

(1) Insert here the number of shares called for on the face of this Warrant (or,
in the case of a partial exercise, the portion thereof as to which this Warrant
is being exercised), in either case without making any adjustment of shares of
Common Stock or any other stock or other securities or property or cash which,
pursuant to the adjustment provisions of this Warrant, may be delivered upon
exercise. In the case of a partial exercise, a new Warrant or Warrants will be
issued and delivered, representing the unexercised portion of the Warrant, to
the holder surrendering the Warrant.
 
 
13

--------------------------------------------------------------------------------

 